 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 THE BANK OF NEW YORK MELLON,                        Case No. 5:19-cv-03358 NC
13                    Plaintiff,                       SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14           v.                                        DETERMINING RELATIONSHIP
                                                       OF CASES
15 PETRA MARTINEZ, et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Vince Chhabria to determine whether it is
20 related to 3:19-cv-00704 VC, The Bank of New York Mellon v. Atkinson, et al.
21        IT IS SO ORDERED.
22
23        Date: June 17, 2019                      _________________________
                                                   Nathanael M. Cousins
24                                                 United States Magistrate Judge
25
26
27
28
     Case No. 19-cv-03358 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
